DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-7, the claims are generally narrative and indefinite, failing to conform with current U.S. practice, and are replete with grammatical and idiomatic errors. The grammatical and idiomatic errors make the claims hard to read and determine the interrelation of elements.
The limitations “the handle main body side,” “the display device side,” and “the mounted portion side” lack antecedent basis within the Claim 1. Furthermore, it is unclear what is meant by the harness extending from the handle main body side. For example, Claim 1 defines a handle main body having a gripping portion, a display device at the gripping portion, and that the harness is connected to the display device. However, the claims never define a feature being distinct from the handle main body as the claims effectively define every feature as being a subcomponent of the handle main body. Accordingly, it would appear that every feature is thus on the “handle main body side” and thus it is unclear how the harness can extend from the handle main body side. Therefore, the limitation “extending from the handle main body side” is an example of the idiomatic errors.
Claim 1 sets forth both a “tip side” and an “exposed portion” for the harness, which appears to be the same structural feature defined by two different names, which is Double Inclusion (see MPEP 2173.05(o)) as a product of idiomatic errors. Claim 1 sets forth multiple instances of the limitation “a surface side” which is another example of an idiomatic error, and it is unclear if there are multiple distinct surface sides or only one surface side. Claim 1 sets forth multiple “sides” (the handle main body side, tip side, surface side, base portion side, display device side, mounted portion side) and it is generally unclear to which specific features those features are assigned and how those features are interrelated because of the idiomatic errors within the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann (US 2010/0218641).

	Re 1, Neumann discloses: a handle comprising: a handle main body having a gripping portion to be gripped during steering; and 5a display device (30) that is disposed at a position visible to a driver in the gripping portion, wherein the display device is configured to be mounted to a mounted portion (fig 7, 41/42) provided at the gripping portion, and configured such that a harness (50) extending from the handle main body side is capable of being connected thereto, 10the harness is configured to have a harness-side connector (51) to be connected to a display device-side connector, on a tip side that is exposed (fig 7 illustrates 25 does not extend over 30 and thus portion on which 30 sits is exposed in same way as disclosed by instant application) from a portion with a surface side covered with an outer skin layer (25 is skin covering 22) covering a surface side of the gripping portion, and a holding portion (exposed portion of 21 between each 25 in fig 7; paragraph [0092] discloses 51 is firmly fastened to 93/21a) capable of holding an exposed portion exposed from the outer 15skin layer (25 does not extend over 21/21a/93 in fig 7) in the harness over a range from a base portion side to the tip side where the harness-side connector is disposed is formed on the display device side or the mounted portion side.
	Re 2, Neumann discloses: wherein the holding portion is configured to be 20able to restrict a movement of the exposed portion of the harness in an inner periphery-side direction and an outer periphery-side direction of the gripping portion (fig 8 illustrates 51 fastened in place and thus 51 is restricted from movement in any direction including inner and outer periphery-side directions).  
Re 3, Neumann discloses: wherein the holding portion is formed on the mounted portion side (51 is affixed where 30 is mounted at 21a/93).  
Re 4, Neumann discloses: wherein the display device includes a light bar unit (paragraph [0080] discloses 70 are LEDs).  
Re 5, Neumann discloses: wherein the light bar unit is configured to 30include a unit main body (35) and a cover portion (31 and/or 90) that covers the unit main body, and the cover portion is configured to be mounted to the mounted portion by mounting the unit main body on the mounted portion side and then covering the unit main body with the cover portion from an outside of the unit main body (see figs 1-7).  
Re 356, Neumann discloses: wherein the cover portion (31 and/or 90) is mounted to a mounting portion (92) that is disposed adjacent to the holding portion at the mounted portion (fig 1 illustrates 92 including connector that connects to 51 which is at holding portion).  
Re 7, Neumann discloses: wherein the holding portion includes a recess portion further recessed on a bottom surface side (within fig 7, 21a is further recessed into 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656